DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered. 
Claim Status
Claims 24, 38-51 are pending. 
Claims 1-23, 25-37 are cancelled.
Claims 38, 40-48 are withdrawn as presented by Applicant, as not being directed to the elected species, and new method claim 49 is withdrawn as presented by Applicant as not being directed to the elected Group I composition claims.
Claims 24, 39, 50 and 51 have been examined.  New claims 50 and 51 are examined because they are directed to further limitations of the composition of claim 24.
Claims 24, 39, 50 and 51 are rejected.

Restriction/Election Response
Applicant’s election without traverse of Group I, claims 16-24 and 26-32 in the reply filed on 1/27/16 is acknowledged.
Applicant’s species election of Chem. 22 (one of the species found in claim 24) also is acknowledged.

Priority
The instant application, filed 11/05/2014 and having 3 RCE-type filings therein, is a national stage entry of 05/08/2012.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 


Claim 24 is directed to 12 species of derivatives of GLP-1, each species being acylated via linkers at the epsilon amino group of lysines at positions 26 and 34.
Elected species Chem. 22 is as follows:

    PNG
    media_image1.png
    482
    750
    media_image1.png
    Greyscale

Kofoed, Abstract, teaches “a derivative of a GLP-l analogue, which analogue comprises a first K residue at a position corresponding to position 18 of GLP-1(7-37) (SEQ ID NO: I), a second K residue at another position, and a maximum of twelve amino acid changes as compared to GLP-1(7-37); which derivative comprises two protracting moieties attached to said first and second K residue, respectively, via a linker, wherein the protracting moiety is selected from Chem. I : HOOC-(CH2)x-CO-*, and  Chem. 2: HOOC-C6H4-0-(CH2)y-CO-*, in which x is an integer in the range of 6-18, and y is an integer in the range of 3-17; and the linker comprises Chem. 3: *-NH-(CH2}g-CH[(CH2)w-NH2]-CO-*, wherein q is an integer in the range of 0-5, and w is an integer in the range of 0-5; or a pharmaceutically acceptable salt, amide, or ester thereof.
Chem. 2 meets the claimed protracting moiety of instant Chem. 22
Kofoed further teaches a limited number of specific embodiments of the Chem. 3 linker subgenus, including Chem. 6, page 11 lines 1-5, epsilon lysine, and Chem. 7, page 10 lines 26-30, alpha-lysine.  The Chem. 6 structure meets the lysine linker attached to the epsilon amino groups of instant Chem. 22 at its GLP-1 lysines at positions 26 and 34.

More particularly embodied, Chem. 38 at the top of page 89, at each of its GLP-1 lysines extends from their respective epsilon amino groups:
A Chem. 6 structure meeting the lysine moiety attached in instant Chem. 22;
A second linker element B according to Chem. 12, attached to that lysine moiety and meeting the same structure in instant Chem. 22; 
A third linker element C attached to the second linker element B and meeting the same structure in instant Chem. 22; and
A Chem. 2 protracting moiety, meeting the same structure of instant Chem. 22.
Kofoed Chem. 38 is copied below for comparison with instant Chem. 22:

    PNG
    media_image2.png
    676
    1239
    media_image2.png
    Greyscale

This GLP-1 sequence also comprises the Aib in position 8, which also is found in Chem. 22 and SEQ ID NO:4 at this position.
Kofoed does not teach the two protracting moieties, such as found specifically in Chem. 38 attached via the specific linkers also found and arranged the same as in instant Chem. 22, joined to lysines at positions 26 and 34, these the positions found in instant Chem. 22.

The rationale for substitution/reversion to native lysines, is as follows: given the teachings and the particular example of Chem. 38 of Kofoed regarding the same linkers and protracting moieties in the same arrangement as instant Chem. 22, however at GLP-1 positions 18 and 26, would it have been obvious at the time of the invention to instead provide the same combination of linkers and protracting moieties at both of the native lysine positions of GLP-1, namely 26 and 34, that is, not modifying the serine at position 18 to a lysine, and also, not substituting the lysine at 34 with another amino acid?  The Examiner’s answer is yes: this approach would have been simpler, eliminating the steps of modifying both the 18 and 34 position amino acids, so would have reasonably been considered by one of ordinary skill in the art.  As to motivation, it would have been a simpler modification at the native lysine positions – these positions additionally known to have a desired effect given the known normal function of native GLP-1 – so would have had less chances of undesired therapeutic effect, and still reasonably would have provided the albumin-binding property that in Kofoed that were shown to confer therapeutic advantages, so would have had a reasonable similar expectation of similar results (reasonable expectation of success within or around the range of results set forth in Kofoed).
Accordingly, it would have been obvious to substitute, by reverting to the native lysine positions and utilizing the same set of linkers and protracting moiety as in Kofoed Chem. 38, to obtain instant Chem. 22, so claims 24 and 39 are rejected as obvious.
Claim 50 is directed to a composition of the compound of claim 24 and an antidiabetic agent.
Claim 51 is directed to the composition of claim 50, wherein the antidiabetic agent is insulin.
Kofoed, page 26, lines 11-17, teaches that derivatives according to its invention may be combined with one or more additional pharmacologically active substances, for example listing first antidiabetic agents, and when listing specific agents or classes of agents listing insulin first. Based on this 

2.	Claims 24, 39, 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO2012/062804, published 5/18/2012, Inventors Kofoed et al, Assignee Novo Nordisk A/S (Kofoed, priority to 11/9/2010) in view of US 2003/0144471, inventors Jonassen et al, published 31 July 2003 (Jonassen, previously applied and provided).
The teachings and specific embodiments and examples of Kofoed are set forth above and are applied herein.
Kofoed does not explicitly teach attaching its protracting and linkers teachings to the lysines at positions 26 and 34 of native GLP-1 or variants thereof.  Jonassen provides additional bases for the motivation to apply the protracting and linkers teachings and specific embodiments of Kofoed to the lysines at positions 26 and 34 of native GLP-1, which Kofoed does not explicitly teach.
Jonassen, Abstract, is directed to a “method of producing polypeptides in transformed host cells by expressing a precursor molecule of the desired polypeptide which are to be acylated in a subsequent in vitro step. . . . The invention provides a method for making polypeptides being preferentially acylated in certain lysine ε-amino groups.”  Paragraph 11 emphasizes the method is intended to avoid Lys cleavage site acylation of a Lys cleavage site where such acylation would prevent subsequent cleavage, i.e., for a lysine in the precursor molecule produced by a transformed host cell.  Paragraph [0025] teaches one approach to the N-terminal extension sequence, bearing a carboxyl-terminal lysine suited for cleavage to result in the desired polypeptide, not being acylated – this being a salt bridge formation.  Jonassen teaches the products of its methods are obtained by purification, generally stated in paragraph 0012 and 0019, so Jonassen’s teachings extend to products of its methods.

Jonassen teaches that the position 26 lysine is the desired lysine residue for acylation, paragraph 0048, see also paragraph 0053 explaining that “preferential” may result in acylation taking place at one or more preferred positions in the molecule. The Examiner also acknowledges examples of Jonassen include Arg substitutions at position 34, see for example Example 1, which evaluates different N-terminal extensions that are related to the method of production in transformed host cells.  However, the combination of claims 1, 25 and 26 set forth a clear teaching of acylation at both native lysines of native GLP-1.  This, it is noted, is consonant with acylation following a straightforward course that does not require substitution of the lysine at position 34 with another amino acid (thus also being simpler, see above).
Considering the knowledge in the art of acylating lysines at the 26 and 34 positions, this having the same function of the particular protracting moieties of Kofoed, to bind albumin and extend half-life in circulation, one of ordinary skill in the art could have substituted one known element for another, moving the (protracting) albumin binding groups and linkers of Kofoed from its lysine at position 18 to position 34, the native position, and the results of the substitution would have been predictable, that is, affording a reasonable expectation of success commensurate with variability known in this field as to the effect of these types of acylation additions. 
Accordingly, modifying the composition of Kofoed simply by choosing the native lysine at position 34 of GLP-1(7-37) rather than position 18 modified to lysine as in Kofoed, would have been an obvious alternative.  This at its most basic level is simply opting to make the modifications of Kofoed at the native GLP-1(7-37) positions 26 and 34 rather than having to replace the position 18 serine with a lysine, also replacing the native position 34 lysine with a non-lysine amino acid, and then acylating.  At this most basic level this approach, applying the teachings of Kofoed – the particularly specifically embodied combination of linkers and protracting moieties, such as for Chem. 38, to lysines at such positions 26 and 34, is simpler, and would have been recognized as a reasonably probable improvement of the noted claim combination 1, 25 and 26 of Jonassen as to its positions of acylating.

Ease of production, namely requiring less modification of a native GLP-1 by using such native GLP-1 comprising both native lysines rather than making multiple modifications to shift the positions of the lysines, such as when preparing a plasmid comprising a polynucleotide encoding a GLP-1, would have been an additional factor to such person of ordinary skill in the art.
Accordingly, claims 24 and 39 would have been obvious.
Claim 50 is directed to a composition of the compound of claim 24 and an antidiabetic agent.
Claim 51 is directed to the composition of claim 50, wherein the antidiabetic agent is insulin.
Kofoed, page 26, lines 11-17, teaches that derivatives according to its invention may be combined with one or more additional pharmacologically active substances, for example listing first antidiabetic agents, and when listing specific agents or classes of agents listing insulin first. Based on this specific listing, including that it is first in the list (and also being a known very common antidiabetic agent), claims 50 and 51 would have been obvious based on combining a known antidiabetic agent with another antidiabetic agent toward obtaining an additive or synergistic combination to better treat a diabetic condition in a subject.  There would have been a reasonable expectation of success given the known therapeutic effect of insulin, and the improvements in half-life reported by Kofoed for similar GLP-1 derivatives, see Examples 65 and 66. 

3.  	Claims 24, 39, 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over WO2011/080103, published 7/7/2011, Inventors Garibay et al, Assignee Novo Nordisk A/S (Garibay, 
Claim 24 and the elected species Chem. 22 are set forth above.
Garibay, claim 1, teaches a “derivative of a GLP-1 analogue, which analogue comprises a first K residue at a position corresponding to position 37 of GLP-1 (7-37) (SEQ ID NO: 1 ), a second K residue at a position corresponding to position 26 of GLP-1 (7-37), and a maximum of ten amino acid modifications as compared to GLP-1 (7-37), wherein the first K residue is designated K37, and the second K residue is designated K26, which derivative comprises two albumin binding moieties attached to K26 and K37, respectively, wherein the albumin binding moiety comprises a protracting moiety selected from Chem. 1 , Chem. 2, Chem. 3, and Chem. 4”. 
Applicant’s Chem. 2 protracting group (in claim 16, now cancelled, but encompassing elected species protracting group) is the same as Garibay’s Chem. 2 of its claim 1, see also page 12, line 19, except for the difference in the range of methyl groups, in Garibay’s Chem.1 these being 3-17 for y, which encompasses Applicant’s 6-13 for its y representing the same methyl group in its formula for Chem. 2.
Garibay also teaches and/or suggests the linker of Applicant’s Chem. 3, as its Chem. 8, see page 17, line 4, noting that Garibay teaches its q as 2-12 versus the corresponding q of Applicant as 0-5 (these ranges overlapping) and Garibay lacks the (CH2)w adjoining the NH2, but given that w is an integer in the range of 0-5, Garibay at a minimum teaches a species of Applicant’s Chem. 3 formula for a linker, and an overlapping range of species within a subgenus, this encompassing that portion of the elected species linker.
Garibay teaches multiple amino acid modifications as compared to GLP-1(7-37), including alpha-aminoisobutyric acid (Aib) at position 8, page 8, lines 18-22, meeting the same modification in Chem. 22’s SEQ ID NO:4.
Garibay broadly teaches that its GLP-1 derivatives demonstrate improved properties, such as extended half-life, see for example Example 57, providing a motivation to utilize its linking and other protracting (albumin-binding) groups in combination for other known GLP-1 peptide derivatives having similar objectives of treating diabetes in an improved manner.  

Garibay does not explicitly teach modifying each of the lysines at positions 26 and 34 of GLP-1(7-37) with combinations of its protracting and linking moieties, which in some of Garibay’s embodiments match instant Chem. 2 protracting moiety linked at least via linker of instant Chem. 3 (which per Garibay may be combined with other linkers, such as those of its Chem. 5 and Chem. 6, see below referencing Garibay page 15, line 27 to page 17, line 25).  However, the general knowledge and at least one specific reference support and supplement that such would have been obvious.
First, as to general knowledge, it is known that lysines are the native amino acids at positions 26 and 34 of human GLP-1, see SEQ ID NO:1, which Applicant identifies as human Glucagon-Like Peptide-1 (GLP-1(7-37)), fourth paragraph of Description.  It is further noted that the numbering “26” and “34” starts from the first amino acid of GLP-1, and SEQ ID NO:1 starts, as indicated, at amino acid position 7.  Thus the lysines shown in SEQ ID NO:1 at the 20th and 28th number of SEQ ID NO:1 are lysines at positions 26 and 34 of GLP-1.  Finally, the lysines at such positions 26 and 34 are the only lysines of native (GLP-1(7-37)).
A first question, regarding a first rationale, arises: given the teachings of Garibay regarding Chem. 3 and Chem. 2 at GLP-1 positions 26 and 37, would it have been obvious at the time of the invention to instead provide such protracting moiety of Chem. 2 linked at least by a Chem. 3 linker of Garibay at both of the native lysine positions of GLP-1, namely 26 and 34, that is, not modifying the glycine at position 37 to a lysine, and also, not substituting the lysine at 34 with another amino acid?  The Examiner’s answer is yes: this approach would have been simpler, eliminating the steps of modifying both the 34 and 37 position amino acids, so would have reasonably been considered by one of ordinary skill in 
Second, and additionally (not requiring to be combined with the “simpler” rationale), while Garibay teaches alternatives at position 34, substituting the native lysine at that position with other amino acids, it is clear that it was well known in the art to acylate the lysine at position 34, as well as at position 26, to improve performance metrics of GLP-1 molecules for diabetes treatment.  This is exemplified in Jonassen, the second reference of this rejection.
Jonassen, Abstract, is directed to a “method of producing polypeptides in transformed host cells by expressing a precursor molecule of the desired polypeptide which are to be acylated in a subsequent in vitro step. . . . The invention provides a method for making polypeptides being preferentially acylated in certain lysine ε-amino groups.”  Paragraph 11 emphasizes the method is intended to avoid Lys cleavage site acylation of a Lys cleavage site where such acylation would prevent subsequent cleavage, i.e., for a lysine in the precursor molecule produced by a transformed host cell.  Paragraph [0025] teaches one approach to the N-terminal extension sequence, bearing a carboxyl-terminal lysine suited for cleavage to result in the desired polypeptide, not being acylated – this being a salt bridge formation.  Jonassen teaches the products of its methods are obtained by purification, generally stated in paragraph 0012 and 0019, so Jonassen’s teachings extend to products of its methods.
GLP-1 is among the molecules taught and exemplified with such production method, see claims 1, 25.  Claim 26 depends from claim 25 and explicitly teaches, a “method according claim 25, wherein the polypeptide is GLP-1(7-37) acylated in position Lys26 and Lys34.”
Jonassen teaches that the position 26 lysine is the desired lysine residue for acylation, paragraph 0048, see also paragraph 0053 explaining that “preferential” may result in acylation taking place at one or more preferred positions in the molecule. The Examiner also acknowledges examples of Jonassen include Arg substitutions at position 34, see for example Example 1, which evaluates different N-terminal extensions that are related to the method of production in transformed host cells.  However, the combination of claims 1, 25 and 26 set forth a clear teaching of acylation at both native lysines of native 
Considering the knowledge in the art of acylating lysines at the 26 and 34 positions, this having the same function of the particular protracting moieties of Garibay, to bind albumin and extend half-life in circulation, one of ordinary skill in the art could have substituted one known element for another, moving the (protracting) albumin binding groups and linkers of Garibay from its lysine at position 37 to position 34, the native position, and the results of the substitution would have been predictable, that is, affording a reasonable expectation of success commensurate with variability known in this field as to the effect of these types of acylation additions. 
Accordingly, modifying the composition of Garibay simply by choosing the native lysine at position 34 of GLP-1(7-37) rather than the terminal 37 position modified to lysine, would have been an obvious alternative.  This at its most basic level is simply opting to make the modifications of Garibay at the native GLP-1(7-37) positions 26 and 34 rather than having to replace the position 37 terminal glycine with a lysine, also replacing the native position 34 lysine with a non-lysine amino acid, and then acylating.  At this most basic level this approach, applying the teachings of Garibay to lysines at such positions 26 and 34, is simpler, and would have been recognized as a reasonably probable improvement of the noted claim combination 1, 25 and 26 of Jonassen as to its positions of acylating.
Regarding the linker components of the elected species, Garibay from page 15, line 27 to page 17, line 25 teaches all linker components of the elected species, see Garibay Chem. numbers 5, 6 and 8.  Employing a combination of linkers known in the art for the same purpose of linking a known terminal (protracting) group to two known GLP-1 loci for linking, the lysines at positions 26 and 34, would have been obvious based on combining components known to have the same or similar effect of linking/extending, where such are known in the art to meet the same purposes/objectives.  That is, where two or more elements (e.g. compounds) are known to be used for the same purpose (even if not expressly combined in the art, i.e., in a particular specific combination of iterations), their combination raises a prima facie case of obviousness that the skilled artisan/one of ordinary skill in the art, would have found it predictable to combine the same for their known independent use. The applicable case law cited 
Thus, the invention directed to the species of claim 24 would have been obvious because it is the simple substitution of one known element (here a location, the native location of lysine on GLP-1 at position 34) for another to obtain predictable results (see, e.g., MPEP § 2143(I)(B)), namely the substitution of a location of a second lysine residue that is modified to improve a performance aspect, that second location in fact being a native peptide location (the first, desired location per Garibay being position 26). The lysine at 34 location and it acylation or other modification was well understood in the art as described above, and therefore one of ordinary skill in the art would have substituted the location of one second lysine-for-modification location for another (34 for 37), and the results of the substitution would have been predictable (see, e.g., MPEP § 2143(1) (B)).  
Ease of production, namely requiring less modification of a native GLP-1 by using such native GLP-1 comprising both native lysines rather than making multiple modifications to shift the positions of the lysines, such as when preparing a plasmid comprising a polynucleotide encoding a GLP-1, would have been an additional factor to such person of ordinary skill in the art.

Additionally, considering Jonassen at the base device, having acylation at positions 26 and 34, given Garibay’s teachings of improved linker/albumin-binding moiety combinations, that are not the same as Jonassen having been improved in the same way as the claimed invention, one of ordinary skill in the art would have readily recognized the opportunity to improve the acylation at positions 26 and 34 of Jonassen by using the Garibay improved linker/albumin-binding moiety combinations, including those particular ones instantly claimed.
Further regarding the obviousness of the elected species of claim 24, this also found in claim 39, there would have been a reasonable expectation of success, commensurate with the range of results recognized in the art for acylations at various positions of GLP-1, because both Garibay and Jonassen are presumed enabled (see, e.g., MPEP § 2121(1)), and it is well within the ordinary skill in the chemical art to combine known prior art elements according to known methods to predictably yield an expected derivative of a GLP-1 analog having a protracted profile and other desired properties.

Claim 50 is directed to a composition of the compound of claim 24 and an antidiabetic agent.
Claim 51 is directed to the composition of claim 50, wherein the antidiabetic agent is insulin.
Garibay, page 30, lines 27-33, teaches that derivatives according to its invention may be combined with one or more additional pharmacologically active substances, for example listing first antidiabetic agents, and when listing specific agents or classes of agents listing insulin first. Based on this specific listing, including that it is first in the list (and also being a known very common antidiabetic agent), claims 50 and 51 would have been obvious based on combining a known antidiabetic agent with another antidiabetic agent toward obtaining an additive or synergistic combination to better treat a diabetic condition in a subject.  There would have been a reasonable expectation of success given the known therapeutic effect of insulin, and the improvements in half-life reported by Garibay for similar GLP-1 derivatives, see Example 58. 

Response to Arguments
Applicant's arguments filed 12/3/2020, pages 19-23 have been fully considered but they are not persuasive.
Applicant, page 19, argues that “the skilled artisan would have had no motivation to modify the cited reference to arrive at the claimed subject matter with a reasonable expectation of success.”  Applicant appears to base this on the requirement to select the claimed combination of linking and protracting moieties from those of Garibay’s alternative formulae (each being a small Markush group defining a subgenus of structures), and then attach these to lysines at GLP-1(7-37) positions 26 and 34, see page 21.  Applicant further argues that none of Garibay’s disclosed and tested embodiments contain a linker component as claimed.  While the latter may bear more weight when there are multiple thousands or millions of possible alternatives in a genus or subgenus defined by a Markush-type formulae, here there are much more limited numbers of alternatives for each of the Chem. formulae of Garibay, so this line of argument is not persuasive. Given the clear teachings of combining the protracting and linking moieites of Garibay’s Chem. formulae, and the strong commercial and financial motivations to pursue 
Applicant, pages 21-22, also argues that based on Garibay’s variable data of effectiveness, e.g., in vitro potency, “a skilled artisan would have had no reason to expect that a derivative comprising any particular linker would have desired properties, let alone to select a specific linker that was neither tested in Garibay nor indeed even disclosed in a single embodiment.”  This is not persuasive because considering such variability among those derivatives tested, there would have been a motivation to evaluate a broad range of disclosed combinations, with a reasonable expectation that at least some would provide favorable results such as for in vitro potency effectiveness.
Applicant, page 22, also argues that Garibay allegedly teaches away from the use of any of its linkers or binding (i.e., protracting) moieties in the context of a GLP-1(7-37) molecule comprising a K34 residue, let alone a particular linker as recited in claim 24.  This largely is based on a statement based on Garibay comparing its results to those of the prior art that do have acylated modifications at lysines of such molecule positioned at 26 and 34, see Example 52, page 156, lines 17-20, the acylation being a C12-diacid, thus substantially different than Garibay’s Chem.2/Chem.3 moieties, which include at a minimum an aryl ring not present in the C12-diacid.  Also in the Background section Garibay teaches other references that also acylate lysines positioned at such 26 and 34 locations, and also at least one reference that acylates at both lysine 26 and 37 positions, further suggesting interchangeability in the art.
Because the above responds to assertions against Garibay, the alleged failure of Jonassen to “cure the above deficiencies” has been considered but found unpersuasive.
Finally, regarding the Applicant’s assertion of “cherry picking” on page 23, this is responded to above. The selection of particular alternatives from the limited number of alternatives in each of Garibay’s Chem. formula, and combining them, is dissimilar from the situation where a prior art Markush group includes multiple thousands or millions of alternatives, and a particular species is claimed from that very large genus set.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658